 1   SHAWNA BALLARD, State Bar No. 155188
     KATE FALKENSTIEN, State Bar No. 313753
 2   Reichman Jorgensen LLP
      100 Marine Parkway, Suite 300
 3    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
 4    Fax: (650) 623-1449
      E-mail: sballard@reichmanjorgensen.com
 5             kfalkenstien@reichmanjorgensen.com
     Attorneys for Plaintiff Christopher Lipsey
 6
     XAVIER BECERRA State Bar No. 118517
 7   Attorney General of California
     PREETI K. BAJWA, State Bar No. 232484
 8   Acting Supervising Deputy Attorney General
     MARTINE N. D’AGOSTINO, State Bar No. 232484
 9   Deputy Attorney General
      1515 Clay St., 20th Floor
10    Oakland, CA 94612
      Telephone: (510) 879-0980
11    Fax: (510) 622-2700
      E-mail: Martine.DAgostino@doj.ca.gov
12   Attorneys for Defendants

13
                             IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                       SACRAMENTO DIVISION
16

17

18   CHRISTOPHER LIPSEY                               Case No. 2:18-cv-00362 KJM DB P

19                                         Plaintiff, ORDER AND JOINT STIPULATION TO
                                                      EXTEND DEADLINE TO FILE RESPONSES
20                 v.                                 TO OBJECTIONS TO FINDINGS AND
                                                      RECOMMENDATIONS
21
     DR. NORUM, et al.,                               Judge:        Hon. Kimberly J. Mueller
22                                                    Action Filed: June 16, 2014
                                        Defendants.
23

24

25          On October 10, 2019, Magistrate Judge Barnes issued Findings and Recommendations

26   regarding Defendants’ Motion to Dismiss and Motion to Stay and Plaintiff’s Motion to Compel.

27   See Dkt. 197. On October 24, 2019, both parties filed objections to the Findings and

28   Recommendations. See Dkts. 198, 200. The parties to this action jointly stipulate to extend the
 1   deadline for responses to the objections to the Findings and Recommendations by two weeks,

 2   such that both responses are due on November 21, 2019.

 3            Plaintiff’s counsel represents that she needs this extension because of her obligations on

 4   other cases with a large number of depositions scheduled over the next few weeks; Reichman

 5   Jorgensen is a small firm of only about 20 lawyers, and counsel represents Mr. Lipsey on a pro

 6   bono basis. There have been no prior extensions to this deadline.

 7

 8   DATED: October 25, 2019                          /s/ Kate Falkenstien__________________
                                                      Attorney for Plaintiff
 9

10   DATED: October 25, 2019                          /s/ Martine N. D’Agostino (as authorized on 10/25/19)
                                                      Attorney for Defendants
11

12
              Pursuant to stipulation, and good cause appearing, IT IS SO ORDERED.
13
     DATED: October 25, 2019
14

15

16                                                        /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21
     DLB:9
22   DB/prisoner-civil rights/lips0362.obj resp eot

23

24

25

26
27

28
